Citation Nr: 1222640	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  06-24 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of the right patella with thigh atrophy, currently rated 20 percent disabling.

2.  Entitlement to an increased rating for left knee strain, currently rated 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel
INTRODUCTION

The Veteran had active military service from July 1972 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied entitlement to an increased rating for chondromalacia of the right patella with thigh atrophy; an increased rating for left knee strain; a compensable rating for bilateral hearing loss; an increased rating for tinnitus; and, a compensable rating for a pilonidal cystectomy scar.  The Veteran filed a notice of disagreement pertaining to the denial of the increased ratings for the knee disabilities, hearing loss, and pilonidal cystectomy scar.  He was provided a statement of the case in July 2006, and he perfected his appeal that same month.  

In a September 2009 decision, the Board denied a compensable rating for a pilonidal cystectomy scar and remanded the remaining three issues for further development.  In an October 2010 decision, the Board denied a compensable rating for bilateral hearing loss and remanded the remaining two issues for substantial compliance pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board is satisfied that the requested development has been accomplished and will address the merits of the claims in this decision.  

In a March 2012 statement, the Veteran raised the issues of entitlement to service connection for a back condition, secondary to the service-connected knee disabilities; entitlement to service connection for loss of bladder control, secondary to the service-connected knee disabilities; entitlement to service connection for residuals of three heart attacks, secondary to the service-connected knee disabilities; and, entitlement to an increased rating for bilateral hearing loss.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran does not have severe recurrent subluxation or lateral instability of the right knee.

2.  There is x-ray evidence documenting arthritis of the right knee, and the Veteran has range of motion from zero to 120 or 130 degrees.  

3.  The Veteran's left knee has range of motion from zero to 130 degrees, and there is no evidence of recurrent subluxation or lateral instability.

4.  The Veteran does not have ankylosis, dislocated semilunar cartilage, removal of semilunar cartilage, or impairment of the tibia or fibula affecting either knee.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for chondromalacia of the right patella with thigh atrophy have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5256-5261 (2011). 

2.  The criteria for a separate 10 percent rating for right knee arthritis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40- 4.46, 4.71a, Diagnostic Code 5010 (2011).  

3.  The criteria for an evaluation in excess of 10 percent for a left knee strain have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5256-5261 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Board does acknowledge that the RO did not provide the Veteran with adequate notice prior to the initial rating decision in January 2006.  Nevertheless, the RO did send the Veteran letters in October 2005 and March 2006, which informed him about the evidence necessary to substantiate his claims and the division of responsibilities in obtaining the evidence.  The Board finds that any defect with respect to the timing of the notice requirement was harmless error. 

In this regard, the Board notes that, while adequate notice provided to the Veteran was not given prior to the first agency of original jurisdiction (AOJ) adjudication of the case, notice was provided by the AOJ prior to the transfer and certification of the Veteran's case to the Board, and the content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was provided, the Veteran's claims were readjudicated in a supplemental statement of the case (SSOC). Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).  The claimant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices, and he has taken full advantage of these opportunities, submitting evidence and argument in support of his claims and testifying at a hearing before the Board.  Viewed in such context, the furnishing of notice after the decision that led to this appeal did not compromise the essential fairness of the adjudication. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004).  The Veteran has had a "meaningful opportunity to participate effectively," Dingess/Hartman, and the Board finds that the present adjudication of the appeal will not result in any prejudice to the Veteran. 

Moreover, the requirements with respect to the content of the notice were met in this case.  The notice letters notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  Specifically, he was informed in the October 2005 letter of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.   The March 2006 letter also listed examples of evidence, which included information about on-going treatment, Social Security Administration determinations, statements from employers, and lay statements from people who have witnessed how the disability symptoms affect him. 

The march 2006 letter further informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and the impact of the condition and symptoms on employment and daily life. 

In addition, the RO notified the Veteran in the October 2005 notice letter about information and evidence that VA will seek to provide.  He was also informed of the information and evidence that he was expected to submit. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The claims file also contains five VA examination reports and the Veteran's own lay statements.  

The Board notes that the VA examination reports reflect that the examiners reviewed the Veteran's past medical history, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Additionally, a review of the examination reports shows that the criteria needed to evaluate the Veteran's service-connected disabilities were addressed and included in the findings, including those requested in the September 2009 remand.  Consequently, the Board concludes that the medical examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and SSOCs, which informed them of the laws and regulations relevant to the Veteran's claims.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate. Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole- recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59. 

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 1997). 

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, General Counsel  also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered. 

In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004). 

In this case, the Veteran is currently assigned a 20 percent disability evaluation for his chondromalacia of the right patella with thigh atrophy pursuant to 38 C.F.R. § 4.71a , Diagnostic Code 5257.  He is also assigned a 10 percent disability evaluation for his left knee strain pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5257, a 10 percent disability evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability is contemplated when such impairment is moderate, and a 30 percent disability evaluation is warranted when it is severe. 

Under Diagnostic Code 5260, a noncompensable evaluation is contemplated for flexion limited to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees, and a 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is assigned when flexion is limited to 15 degrees, which is the maximum evaluation available under Diagnostic Code 5260. 

Under Diagnostic Code 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees, and a 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  When there is limitation of extension to 15 degrees, a 20 percent disability evaluation is warranted.  A 30 percent rating will be assigned for extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees.  A 50 percent disability evaluation is warranted for extension limited to 45 degrees. 

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion. 38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5010 also provides that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of- motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003. 


I.  Right Knee

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an increased evaluation for chondromalacia of the right knee with thigh atrophy.  Initially, the Board notes that the Veteran does not have severe recurrent subluxation or lateral instability.  Although the Veteran reported having some giving way of his knee during the November 2005 VA examination, the examiner noted that his knee was stable to medicate, lateral, anterior, and posterior testing, and no assistive decided was needed.  Similarly, the November 2009 VA examiner indicated that the Veteran's right knee was stable and that he did not use assistive devices.  The Veteran reported only having occasional give way to his right knee during the November 2010 VA examination, and it was once again noted that his knee was stable without any assistive device.  Moreover, the November 2011 VA examination report documented him as having normal joint stability tests.  It was also noted that there was no evidence or history of recurrent patellar subluxation and dislocation.  Based on these findings, it cannot be said that the Veteran has severe recurrent subluxation or lateral instability.

Nevertheless, the Board has considered whether the Veteran would be entitled to an increased evaluation for his right knee disability under Diagnostic 5010.  The November 2005 VA examination report does indicate that there is x-ray evidence of early arthritis in his right knee.  The Veteran has also been shown to have noncompensable limitation of flexion of the right knee (0 to 120 or 130 degrees), crepitation with motion, consistent complaints of pain, particularly with use, excess fatigability, and tenderness demonstrated upon VA examinations in November 2005, November 2009, November 2010, November 2011, and January 2012.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5010, supra.  Accordingly, under the law discussed above (and without violating anti-pyramiding principles), the Board finds that the Veteran is entitled to a separate 10 percent rating based on these factors, under Diagnostic Codes 5003-5010, in addition to the separate 20 percent rating assigned for non-arthritic disability under Diagnostic Code 5257.  

The Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code. See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

While the Board has considered whether an increased evaluation would be in order under other relevant diagnostic codes, such as that governing ankylosis, dislocated semilunar cartilage, the removal of semilunar cartilage, and impairment of the tibia and fibula, the Board finds that the criteria are simply not met. See 38 C.F.R. § 4.71a, Diagnostic Code 5256, 5258, 5259, and 5262.  In this regard, the evidence of record does not show, nor does the Veteran contend, that he has ankylosis, dislocated semilunar cartilage, removal of semilunar cartilage, or malunion of the tibia and fibula.  In fact, the November 2005 VA examiner commented that there was no ankylosis, and the range of motions findings in this case clearly demonstrate that the Veteran's right knee is not fixed or immobile.  The Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint", citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  In addition, the November 2011 VA examiner commented that the Veteran never had a meniscal or semilunar condition. Therefore, the Board finds that the Veteran is not entitled to a higher or separate evaluation under Diagnostic Codes 5256, 5258, 5259, and 5262. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected right knee disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the combined 30 percent rating granted herein, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's left knee is contemplated in the combined 30 percent disability evaluation under Diagnostic Codes 5257 and 5010.  Indeed, the Veteran's complaints of pain, particularly with use, excess fatigability, and tenderness, as well as noncompensable limitation of motion were the basis of the assignment of the separate 10 percent rating under Diagnostic Code 5010.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, the November 2010 VA examiner stated that there were no flare-ups.  Although repetitive use caused pain, there was no range of motion or other change noted at that time.  Moreover, the November 2011 VA examiner most recently indicated that the Veteran had pain on movement and excess fatigability, yet did not have any additional limitation of motion due to repetitive use.   Therefore, the Board finds that the Veteran is entitled to a 20 percent disability evaluation under Diagnostic Code 5257 and a 10 percent disability evaluation under Diagnostic Code 5010, but no higher, for his chondromalacia of the right knee with thigh atrophy.

Finally, the Board acknowledges that the Veteran has been clinically shown to have atrophy of the right thigh due to his chondromalacia patella.  In this regard, the November 2011 and January 2012 VA examination reports document him as having such atrophy.  However, there is no evidence that the Veteran has any functional effects not already contemplated in the combined 30 percent rating.   Moreover, clinical testing revealed strength to be 5/5 on both sides, despite the atrophy, and there is no evidence of any scars or an actual muscle injury.  Hence, the Board finds that there is no demonstration of a separate, compensable muscle disability that warrants a separate rating under 38 C.F.R. § 4.73.  


II.  Left Knee

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his left knee strain.  The evidence does not show that he has flexion limited to 30 degrees.  In this regard, the November 2005, November 2009, and November 2010 VA examinations revealed flexion to 130 degrees.  Therefore, the Veteran has not been shown been shown to meet the criteria under Diagnostic Code 5260.

In addition, the Veteran is not entitled to a higher or separate rating for limitation of extension.  In fact, the November 2005, November 2009, and November 2010 VA examinations all found him to have extension to zero degrees.  Thus, an increased evaluation is not warranted under Diagnostic Code 5261.  

While the Board has considered whether an increased evaluation would be in order under other relevant diagnostic codes, such as that governing ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, the removal of semilunar cartilage, and impairment of the tibia and fibula, the Board finds that the criteria are simply not met. See 38 C.F.R. § 4.71a, Diagnostic Code 5256, 5258, 5259, and 5262.  In this regard, the evidence of record does not show, nor does the Veteran contend, that he has ankylosis, dislocated semilunar cartilage, removal of semilunar cartilage, recurrent subluxation or lateral instability, or malunion of the tibia and fibula.  In fact, the November 2005 VA examiner indicated that there is no ankylosis, and the aforementioned range of motions findings clearly show that the Veteran's left knee is not fixed or immobile.   Moreover, the November 2005 VA examiner noted that the Veteran's knee was stable to medial, lateral, anterior, and posterior testing, and the November 2009 and November 2010 VA examinations found his knee to be stable.  In addition, the November 2011 VA examiner commented that the Veteran never had a meniscal or semilunar condition. Therefore, the Board finds that the Veteran is not entitled to a higher or separate evaluation under Diagnostic Codes 5256, 5257, 5258, 5259, and 5262. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected left knee disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's left knee is contemplated in the currently assigned 10 percent disability evaluation under Diagnostic Codes 5260.  Indeed, the April 2003 rating decision specifically discussed his complaints of pain in its assignment of the 10 percent disability evaluation.  This is particularly significant in light of the fact that he is current assigned a 10 percent disability evaluation under Diagnostic Code 5260 even though his range of motion does not meet the criteria for such a rating.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  The November 2005 VA examiner noted that repetitive use caused aches, pains, soreness, tenderness, and fatigability, but there is no indication that such symptoms are severe enough to warrant a higher evaluation.  Moreover, the November 2009 VA examiner indicated that repetitive use did not cause any change.  The November 2010 VA examiner also stated that there were no flare-ups, and although repetitive use caused pain, there was no range of motion or other change noted at that time.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased evaluation for a left knee strain. 


III.  Conclusion

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's right and left knee disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for the disabilities are inadequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right and left knee disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

An evaluation in excess of 20 percent for chondromalacia of the right patella with thigh atrophy based on recurrent subluxation and lateral instability is denied.

A separate 10 percent rating for arthritis of the right knee is granted, subject to the regulations governing the payment of monetary awards.  

An evaluation in excess of 10 percent for a left knee strain is denied.


REMAND

In a March 2012 statement, the Veteran reported that he "cannot hold a job" because he cannot "stand without pain."  The Court has held that a request for a total disability rating based on individual unemployability due to service-connected disability is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to a total disability rating based on individual unemployability due to service-connected disability is based has already been found to be service connected, as part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  As the RO has not yet considered whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disability, the issue must be remanded, rather than referred, to the RO for consideration.  

Accordingly, the case is REMANDED for the following action:

The RO should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


